Title: To George Washington from William Barber, 2 January 1782
From: Barber, William,Cogswell, Thomas
To: Washington, George


                  
                     Sir
                     Danbury Jany 2d 1782
                  
                  Agreeably to your Excellencys Orders to us directed, We have inspected the Horses of Colonel Sheldons Legion, and have discriminated as accurately as in our Power, between those, which in our opinion may be recruited and fitted for the Service by the Spring, and such as are broken down which we judged could not be raised at a less Expence than their Value—Those of the former Character, we have suffered to pass Muster, and to be retained in the Corps, which amount to 78, the latter amounting to 58.  We have condemned and mustered out those being delivered over to the Q. Master.  Measures are taking to dispose of them agreeable to your Excellencys Instructions.  We have the Honor to be your Excellencys most obedient Hum: Servants
                  
                     W. Barber Major & 
                     asst Insr N. Army
                     Thos Cogswell W.M.G.
                     
                  
               